Citation Nr: 1114949
Decision Date: 04/15/11	Archive Date: 06/14/11

Citation Nr: 1114949	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-10 592	)	DATE APR 15 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954 and from July 1958 to June 1961.  He died in April 2005, and the appellant is his surviving spouse.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

In a September 2009 decision, the Board denied the claim on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a November 2010 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in November 2010 for development in compliance with the Joint Motion.  

As an aside, it appears as if there is some confusion with the Court and the appellant's representative as to the correct characterizations of those who conduct hearings at VA.  Although the Court refers to a "hearing officer" in conjunction with the provisions of 38 C.F.R. § 3.103(c)(2) (2010), it is unclear as to how this characterization of the VA employee conducting the hearing was arrived at.  See, e.g., Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  The RO is a division of the Veterans Benefits Administration, headed by the Under Secretary for Benefits.  If a hearing is conducted at the RO or a VA Medical Center by an RO employee, the VA employee conducting that hearing is a "Decision Review Officer."  If a veteran or other claimant is denied a benefit at the RO, they have the right to appeal these decisions to the Board.  The Board is not a part of, and is wholly separate from, the Veterans Benefits Administration and is not under the chain of command of the Under Secretary for Benefits.  The Board is a separate entity within VA and makes decisions on appeal on behalf of the Secretary, and is VA's final authority whenever a claimant is dissatisfied with a previous determination regarding a claim for benefits.  See 38 U.S.C.A. §§ 7101(a), 7104(a) (West 2002).  The VA employee that conducts a hearing at this level is by statute and regulation defined as a "Board member" or "Veterans Law Judge."  See 38 U.S.C.A. § 7101(a)(1) (West 2002); see also 38 C.F.R. § 19.2 (2010).  


VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the appellant or her representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, based on the Joint Motion, the Court remanded the Board's decision with respect to the issue of entitlement to service connection for the cause of the Veteran's death, finding that the Board had failed to fulfill the duty to assist during an October 2008 hearing by not fully explaining that the appellant's claim could be substantiated by medical evidence reflecting that a service-connected disorder was a contributory cause of death.  Accordingly, in order to prevent prejudice to the appellant, the September 21, 2009 decision of the Board that denied entitlement to service connection for the cause of the Veteran's death must be vacated, and a new decision will be entered as if the September 21, 2009 decision by the Board had never been issued.


FINDINGS OF FACT

1.  The Veteran died in April 2005 at the age of 71.  The certificate of death reported the immediate cause of death as atherosclerotic heart disease.  No underlying or contributing causes of death were listed.

2.  At the time of the Veteran's death, service connection was in effect for degenerative disc disease of the lumbar spine with history of injury, evaluated as 60 percent disabling; dermatitis, evaluated as 10 percent disabling; and conversion reaction, evaluated as 10 percent disabling.  The combined evaluation was 70 percent disabling.  The Veteran was also in receipt of a total disability evaluation based on individual unemployability, resulting in a 100 percent disabling evaluation.

3.  The competent evidence of record does not show that the cause of the Veteran's death was related to his active military service or to a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1116, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Letters dated in August 2005, March 2006, March 2009, and May 2009 satisfied the duty to notify provisions, after which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  A VA medical opinion has not been obtained, because there is no medical evidence of record that the cause of the Veteran's death is related to military service or to a service-connected disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.

The November 2010 Joint Motion moved that the Court remand the claim on appeal specifically on the basis that the Board had failed to fulfill the duty to assist during an October 2008 hearing by not fully explaining that the appellant's claim could be substantiated by medical evidence reflecting that a service-connected disorder was a contributory cause of death.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  In the Brief of the Appellant submitted to the Court, the appellant's representative argued that 

[h]ad the [Board] clearly informed the appellant of the need to submit "medical evidence . . . linking the cause of the Veteran's death to . . . [a] service connected disability . . . she would have done so.  Thus, the outcome may have been entirely different.

The assessment of prejudice is generally case specific, must be demonstrated by the appellant, and must be based on the record.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 173 L.Ed.2d 532 (2009) (stating that the appellant generally bears burden of demonstrating prejudicial error on appeal); Marciniak v. Brown, 10 Vet. App. 198, 201 (1997) (stating that a remand is unnecessary "[i]n the absence of demonstrated prejudice"); see also Mlechick v. Mansfield, 503 F.3d 1340, 1346 (Fed.Cir.2007) (stating that the Court must review the record to take due account of the rule of prejudicial error).  However, in this case, this argument upon which the Joint Motion was based, has proven to be specious, deceptive, and spurious.  Indeed, the actions of the appellant's representative and the evidence of record does not demonstrate that this failure to fulfill the duty to assist has resulted in any prejudice to the appellant.  

In this case, neither the appellant nor her representative have demonstrated that any prejudice currently exists or ever did.  The appellant's appeal to the Court, and the specific arguments presented in the July 2010 Appellant's Brief, are prima facie evidence that the appellant has had actual knowledge of the full nature of the issue on appeal and the evidence pertinent to her claim for at least the last eight months.  However, in March 2011, the appellant submitted additional medical evidence discussing a nexus between the cause of the Veteran's death and his military service.  In addition with that medical evidence, the appellant included a signed document stating that she did not have any other evidence to submit with regard to her appeal.  Importantly, after basing the Joint Motion on the contention that the appellant was prejudiced by the Board's failure to "clearly" inform the appellant of the need to submit medical evidence linking the cause of the Veteran's death to a service connected disability, because if the Board had so informed her, she would have done so, and "[t]hus, the outcome may have been entirely different," and having the case remanded the Board, the appellant's representative submitted an Appellant's Brief which specifically stated that "the Appellant hereby waives any additional assistance or case development in connection with the Court's remand Order."  Accordingly, there is no prejudice to the appellant for the Board to decide the case on appeal without further development of the notice requirements.  Bryant, 23 Vet. App. at 493-94.

The Board observes that the appellant's representative on appeal was paid $4919.43 under the Equal Access to Justice Act.  It is unclear to the Board what outcome was sought at the Court in raising a due process issue when immediately upon completion of the Joint Motion the due process argument was withdrawn, other than the collection of those fees.  In light of this withdrawal, it would appear as if the resources of VA and the Court were consumed with no benefit flowing to the appellant.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2010).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

The Veteran died in April 2005 at the age of 71.  The certificate of death reported the immediate cause of death as atherosclerotic heart disease.  No underlying or contributing causes of death were listed.  The appellant claims that the cause of the Veteran's death was related to his active military service.  Specifically, she claims that the Veteran's atherosclerotic heart disease was first manifested by a heart attack which occurred during active military service.  The details of this heart attack were explained in a transcript of an October 2008 hearing before the Board.  At that time, the appellant reported that the Veteran

was home on leave.  His brother had passed away.  And he had a heart attack, and the ambulance came to the funeral, picked him up and took him to the VA center. . . .  [A private physician] said he had in 1961, that he had a heart attack and that was while he was in the service.  And his sister said he had a heart attack at the funeral.  And of course I heard him over all the years talk about [how] he had a heart attack and the hospitals he was taken to.

The appellant reported that the date of the funeral was December 27, 1960.

At the time of the Veteran's death, service connection was in effect for degenerative disc disease of the lumbar spine with history of injury, evaluated as 60 percent disabling; dermatitis, evaluated as 10 percent disabling; and conversion reaction, evaluated as 10 percent disabling.  The combined evaluation was 70 percent disabling.  The Veteran was also in receipt of a total disability evaluation based on individual unemployability, resulting in a 100 percent disabling evaluation.

The Veteran's service treatment records are negative for any complaints or diagnosis of a heart disorder.  However, a November 1960 VA medical report stated that the Veteran was hospitalized

from November 4, 1960 until November 22, 1960 where he had reported after an alcoholic drinking spree.  It is alleged that the [Veteran] presented himself in a mild alcoholic state with complaints of an amnesic episode for three days prior to admission. . . .

he was seen by a neuropsychiatric consultant, who made a tentative diagnosis of dissociative reaction and recommended his transfer to this facility for further evaluation.

According to a statement given by [the Veteran] on admission to [the other VA facility], he got off the ship and went on liberty a few days prior to his admission.  He drank a few beers, got a shoe shine and then alleged he recalled nothing further until he woke up in the Hospital on November 4, 1960.  He also complained of minor absent-minded episodes dating back to August, 1960 when he began forgetting such things as what day it was, or what errands he was sent on.

After his admission to this facility it was brought out in interviewing [the Veteran], that he had recently experienced two recent traumatic events.  First, his wife left him in August, 1960, and took their two children with her.  A few weeks later his father died suddenly of a heart attack.  Following his wife's leaving him, the [Veteran] began drinking heavily, which has produced erratic behavior in him in the past[.]

On x-ray examination, the Veteran's chest was normal.  After a review of the Veteran's history, and mental status, physical, neurological, and laboratory examination, the diagnosis was depressive reaction in a basically passive-aggressive personality of the passive, aggressive type, aggravated by an acute alcoholic episode.

A January 1961 VA medical report stated that the Veteran was admitted on January 8, 1961 after a transfer from another VA facility.  The report summarized the Veteran's November 1960 hospitalization and reported that after that treatment he

was discharged from this Hospital on December 16, 1960, as fit for duty and to return to his duty station.

Upon his arrival at his duty station, the [Veteran] states that he was told his sea bag had been lost, and it was suggested that he take leave for several days until this could be found, and then return to duty.  The [Veteran] states that he returned to his home in Asheville, North Carolina and that on the day following his return home, he sent his ten year old half brother out to go to the store for him, and on this trip the brother was struck down by an automobile and killed instantly.  The [Veteran] states that he became quite emotionally upset and feels that the accident was at least partially his fault, since, if he had not returned home it probably would not have happened.  [The Veteran] relates that at his brother's funeral service in a church on December 26, 1960, he lost consciousness about the time he was leaving the church, and thinks that he was unconscious for about ten minutes.  Subsequent to this, he was taken to the emergency room of a local hospital, where he was kept for about three to four hours and treated with some injections.  Following this he returned home and slept for the remainder of the night.  The following morning, he, along with his brother, went to a lawyer's office in order to settle the legal aspects of the brother's death.  The same afternoon, the [Veteran] was at home alone with his younger sister and became unconscious.  He mentioned that he was not sure what happened, but he was told by his sister that he stumbled over a hassock and fell striking his head.  The family physician was called in and examined [the Veteran] who remained unconscious and arranged for his hospitalization at the local [VA medical facility] from December 31, 1960 until January 8, 1961, and subsequently transferred here.

On physical, neurological, and laboratory examination no abnormalities were noted.  X-ray examination of the Veteran's chest was within normal limits.  The diagnosis was dissociative reaction.

After separation from military service, a November 1961 VA hospital discharge report stated that x-rays of the Veteran's chest were essentially negative.

A March 1962 VA medical report stated that x-ray examination of the Veteran's chest was essentially negative.  The examiner stated that the Veteran's previous physician "feels, and I agree with him, that this man's main difficulty is that of conversion hysteria."  The diagnosis was conversion hysteria, treated, improved.

A June 1962 VA neuropsychiatric examination reviewed the Veteran's history.  After neurological and mental status examination, the diagnosis was conversion reaction, with past history of dissociative reaction.

An April 1990 private medical report stated that the Veteran reported a history of episodic chest pain over the previous 6 months which had increased in frequency over the previous 1 to 2 months.  He reported a further increase in frequency over the previous week, with chest pain occurring every 6 to 8 hours.  The Veteran reported a history of myocardial infarction in 1961.

An April 1990 VA medical report stated that the Veteran had a history of myocardial infarctions in 1961 and 1988 and "[n]o problems until about 6 months ago when he began having chest pain with radiation to the neck."  After physical examination and laboratory testing, the diagnosis was coronary artery disease.

In an April 1996 statement, the Veteran's sister stated that she remembered the Veteran "having a heart attack at our home . . . on the day of December 27, 1960.  He was taken by ambulance to the hospital."

In an undated letter received in March 2011, a private physician wrote "Agent orange exposure[.]  Post myocardial infarction x 2, at least as likely as not related to military service."  In a March 2011 letter, the physician who wrote the April 1990 private medical report stated that the Veteran

was [a] patient of this office.  I no longer have office records for this patient as he has not been a patient here for many years.  I obtained a record of an echocardiogram from [a private hospital] dated [in April 1990].  This echocardiogram revealed an abnormal heart wall motion.  This coincides with the same date on the history and physical you provided that revealed a history of a myocardial infarction in 1961. . . .

I have no other records dating back to 1960-1961 for this patient.

In summary, it does appear that [the Veteran] had been a patient of this office in 1990, that he did in fact demonstrate evidence of heart disease, and that he gave me a history of a myocardial infarction that occurred in 1961.

Also, please note [the undated letter received in March 2011] showed "Agent orange exposure.  Post myocardial infarction x 2, at least as likely as not related to military service."  I concur with this observation.

The competent evidence of record does not show that the cause of the Veteran's death was related to his active military service or to a service-connected disability.  The appellant claims that the Veteran experienced a heart attack during military service.  The events under which the claimed heart attack occurred are well-documented in the claims file.  The medical evidence of record clearly shows that the Veteran collapsed in December 1960 at his brother's funeral and again at his home with his sister present.  As a result of these collapses, he was subsequently hospitalized in multiple medical facilities for a lengthy period of time.  However, the medical evidence of record also clearly shows that this hospitalization was due to a psychiatric disorder, not a heart disorder.  The medical records at that time did not find any evidence of a heart abnormality, nor did any of the medical records provide a diagnosis of a heart disorder.  Indeed, the Veteran himself did not complain of any heart symptoms at that time, despite discussing his social and medical history, including other physical ailments in detail.  Accordingly, the medical evidence of record shows that the incident described by the appellant in the October 2008 Board hearing was the result of a psychiatric disorder, not a heart disorder.

The Veteran's service treatment records are negative for any complaints or diagnoses of a heart disorder.  In addition, there is no medical evidence of record that a heart disorder was diagnosed until April 1990, approximately 29 years after separation from active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Furthermore, there is no competent evidence of record that relates the Veteran's heart disorder to military service.

While the April 1990 private medical report and the April 1990 VA medical report both stated that the Veteran had a myocardial infarction in 1961, these statements were based on the Veteran's reported history.  However, as discussed above, the medical evidence of record shows that the incident in 1961 was psychiatric in nature, not cardiac, and a subsequent November 1961 chest x-ray was negative.  Accordingly, the April 1990 private medical report and the April 1990 VA medical report do not provide competent evidence that the Veteran had a myocardial infarction in 1961.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have previously been found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that the Board may reject medical opinion based on appellant's statement that is contradicted by other facts in record); Black v. Brown, 5 Vet. App. 177 (1993) (holding that the Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises).

The only medical evidence of record which relates the Veteran's heart disorder to military service are the two letters received in March 2011.  Neither of these letters provides a competent etiological opinion as both rely on inaccurate facts.  The first, undated, letter specifically stated that the Veteran had "Agent orange exposure."  This statement is not substantiated by the record.  The Veteran did not serve in the Republic of Vietnam between January 9, 1962 and May 7, 1975.  He is, accordingly, not presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6).  In addition, there is no evidence of record that the Veteran was exposed to Agent Orange at any other time or place during military service.  Accordingly, the undated letter received in March 2011 does not provide competent etiological evidence, as it is based on inaccurate facts.  See Coburn, 19 Vet. App. at 432; Kowalski, 19 Vet. App. 171; Reonal, 5 Vet. App. at 461; Swann, 5 Vet. App. at 233; Black, 5 Vet. App. 177.

The second letter, dated in March 2011, was by the same private physician who wrote the April 1990 private medical report.  That physician's opinion relied on two inaccurate facts.  First, the examiner relied on a "history and physical [the appellant's representative] provided that revealed a history of a myocardial infarction in 1961."  This history and physical document is itself the April 1990 private medical report.  As discussed above, that document does not provide competent evidence that the Veteran had a myocardial infarction in 1961.  Second, the examiner concurred with the undated letter received in March 2011 and specifically quoted the section indicating that the Veteran had Agent Orange exposure.  As discussed above, there is no evidence of record that the Veteran was exposed to Agent Orange during military service.  Accordingly, the March 2011 letter from a private physician does not provide competent etiological evidence, as it is based on inaccurate facts.  See Coburn, 19 Vet. App. at 432; Kowalski, 19 Vet. App. 171; Reonal, 5 Vet. App. at 461; Swann, 5 Vet. App. at 233; Black, 5 Vet. App. 177.

While the statements of the Veteran and those of his sister are competent evidence as to observable symptomatology, the statements of the appellant, the Veteran, and the Veteran's sister are not competent evidence to prove that the Veteran had a myocardial infarction during active military service in 1961, nor that the cause of the Veteran's death is related to active military service or a service-connected disorder.  While lay statements are competent evidence as to observable symptomatology, they are not competent evidence for the purposes of diagnosing a myocardial infarction or providing an etiological opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the appellant was not present at the time of the alleged incident, so her statements cannot be considered competent evidence for the additional reason that she did not observe the incident.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").

While a 100 percent disability evaluation was in effect for over 9 years prior to the Veteran's death, this evaluation was based on the Veteran's service-connected degenerative disc disease of the lumbar spine.  This disability was purely musculoskeletal in nature and there is no medical evidence of record that it materially affected vital organs or other vital body functions.  As such, the Veteran's degenerative disc disease of the lumbar spine may not be assumed to have caused debilitation that contributed to the cause of his death.  38 C.F.R. § 3.312(c).  Moreover, there is no medical evidence providing a nexus between the Veteran's fatal disease process and any service-connected disorder.  Accordingly, there is no competent evidence of record linking the cause of the Veteran's death to his active military service or to any service-connected disability.  As such, service connection for the cause of the Veteran's death is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the claim of entitlement for service-connection for the cause of the Veteran's death, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The September 21, 2009 decision of the Board that denied entitlement to service connection for the cause of the Veteran's death is vacated.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 0935649	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-10 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
September 1954 and from July 1958 to June 1961.  He died in 
April 2005, and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  This case was remanded 
by the Board in January 2009 for additional development.


FINDINGS OF FACT

1.  The Veteran died in April 2005 at the age of 71.  The 
certificate of death reported the immediate cause of death as 
atherosclerotic heart disease.  No underlying or contributing 
causes of death were listed.

2.  At the time of the Veteran's death, service connection 
was in effect for degenerative disc disease of the lumbar 
spine with history of injury, evaluated as 60 percent 
disabling; dermatitis, evaluated as 10 percent disabling; and 
conversion reaction, evaluated as 10 percent disabling.  The 
combined evaluation was 70 percent disabling.  The Veteran 
was also in receipt of a total disability evaluation based on 
individual unemployability, resulting in a 100 percent 
disabling evaluation.

3.  The medical evidence of record does not show that the 
cause of the Veteran's death was related to his active 
military service or to a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1116, 1310, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Letters dated in 
August 2005, March 2006, March 2009, and May 2009 satisfied 
the duty to notify provisions, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  A VA 
medical opinion has not been accorded the appellant, because 
there is no medical evidence of record that the cause of the 
Veteran's death is related to military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The Veteran died in April 2005 at the age of 71.  The 
certificate of death reported the immediate cause of death as 
atherosclerotic heart disease.  No underlying or contributing 
causes of death were listed.  The appellant claims that the 
cause of the Veteran's death was related to his active 
military service.  Specifically, she claims that the 
Veteran's atherosclerotic heart disease was first manifested 
by a heart attack which occurred during active military 
service.  The details of this heart attack were explained in 
a transcript of an October 2008 hearing before the Board.  At 
that time, the appellant reported that the Veteran

was home on leave.  His brother had 
passed away.  And he had a heart attack, 
and the ambulance came to the funeral, 
picked him up and took him to the VA 
center. . . . [A private physician] said 
he had in 1961, that he had a heart 
attack and that was while he was in the 
service.  And his sister said he had a 
heart attack at the funeral.  And of 
course I heard him over all the years 
talk about he had a heart attack and the 
hospitals he was taken to.

The appellant reported that the date of the funeral was 
December [redacted], 1960.

At the time of the Veteran's death, service connection was in 
effect for degenerative disc disease of the lumbar spine with 
history of injury, evaluated as 60 percent disabling; 
dermatitis, evaluated as 10 percent disabling; and conversion 
reaction, evaluated as 10 percent disabling.  The combined 
evaluation was 70 percent disabling.  The Veteran was also in 
receipt of a total disability evaluation based on individual 
unemployability, resulting in a 100 percent disabling 
evaluation.

The Veteran's service treatment records are negative for any 
complaints or diagnosis of a heart disorder, however there 
are multiple discussions of the events which the appellant 
described in the October 2008 hearing transcript.

A November 1960 VA medical report stated that the Veteran was 
hospitalized

from November 4, 1960 until November 22, 
1960 where he had reported after an 
alcoholic drinking spree.  It is alleged 
that the [Veteran] presented himself in a 
mild alcoholic state with complaints of 
an amnesic episode for three days prior 
to admission. . . .

he was seen by a neuropsychiatric 
consultant, who made a tentative 
diagnosis of dissociative reaction and 
recommended his transfer to this facility 
for further evaluation.

According to a statement given by [the 
Veteran] on admission to [the other VA 
facility], he got off the ship and went 
on liberty a few days prior to his 
admission.  He drank a few beers, got a 
shoe shine and then alleged he recalled 
nothing further until he woke up in the 
Hospital on November 4, 1960.  He also 
complained of minor absent-minded 
episodes dating back to August, 1960 when 
he began forgetting such things as what 
day it was, or what errands he was sent 
on.

After his admission to this facility it 
was brought out in interviewing [the 
Veteran], that he had recently 
experienced two recent traumatic events.  
First, his wife left him in August, 1960, 
and took their two children with her.  A 
few weeks later his father died suddenly 
of a heart attack.  Following his wife's 
leaving him, the [Veteran] began drinking 
heavily, which has produced erratic 
behavior in him in the past[.]

On x-ray examination, the Veteran's chest was normal.  After 
a review of the Veteran's history, and mental status, 
physical, neurological, and laboratory examination, the 
diagnosis was depressive reaction in a basically 
passive-aggressive personality of the passive, aggressive 
type, aggravated by an acute alcoholic episode.

A January 1961 VA medical report stated that the Veteran was 
admitted on January 8, 1961 after a transfer from another VA 
facility.  The report summarized the Veteran's November 1960 
hospitalization and reported that after that treatment he

was discharged from this Hospital on 
December 16, 1960, as fit for duty and to 
return to his duty station.

Upon his arrival at his duty station, the 
[Veteran] states that he was told his sea 
bag had been lost, and it was suggested 
that he take leave for several days until 
this could be found, and then return to 
duty.  The [Veteran] states that he 
returned to his home in Asheville, North 
Carolina and that on the day following 
his return home, he sent his ten year old 
half brother out to go to the store for 
him, and on this trip the brother was 
struck down by an automobile and killed 
instantly.  The [Veteran] states that he 
became quite emotionally upset and feels 
that the accident was at least partially 
his fault, since, if he had not returned 
home it probably would not have happened.  
[The Veteran] relates that at his 
brother's funeral service in a church on 
December [redacted], 1960, he lost consciousness 
about the time he was leaving the church, 
and thinks that he was unconscious for 
about ten minutes.  Subsequent to this, 
he was taken to the emergency room of a 
local hospital, where he was kept for 
about three to four hours and treated 
with some injections.  Following this he 
returned home and slept for the remainder 
of the night.  The following morning, he, 
along with his brother, went to a 
lawyer's office in order to settle the 
legal aspects of the brother's death.  
The same afternoon, the [Veteran] was at 
home alone with his younger sister and 
became unconscious.  He mentioned that he 
was not sure what happened, but he was 
told by his sister that he stumbled over 
a hassock and fell striking his head.  
The family physician was called in and 
examined [the Veteran] who remained 
unconscious and arranged for his 
hospitalization at the local [VA medical 
facility] from December 31, 1960 until 
January 8, 1961, and subsequently 
transferred here.

On physical, neurological, and laboratory examination no 
abnormalities were noted.  X-ray examination of the Veteran's 
chest was within normal limits.  The diagnosis was 
dissociative reaction.

After separation from military service, a November 1961 VA 
hospital discharge report stated that x-rays of the Veteran's 
chest were essentially negative.

A March 1962 VA medical report stated that x-ray examination 
of the Veteran's chest was essentially negative.  The 
examiner stated that the Veteran's previous physician 
"feels, and I agree with him, that this man's main 
difficulty is that of conversion hysteria."  The diagnosis 
was conversion hysteria, treated, improved.

A June 1962 VA neuropsychiatric examination reviewed the 
Veteran's history.  After neurological and mental status 
examination, the diagnosis was conversion reaction with past 
history of dissociative reaction.

An April 1990 private medical report stated that the Veteran 
reported a history of episodic chest pain over the previous 6 
months which had increased in frequency over the previous 1 
to 2 months.  He reported a further increase in frequency 
over the previous week, with chest pain occurring every 6 to 
8 hours.  The Veteran reported a history of myocardial 
infarction in 1961.

An April 1990 VA medical report stated that the Veteran had a 
history of myocardial infarctions in 1961 and 1988 and "[n]o 
problems until about 6 months ago when he began having chest 
pain with radiation to the neck."  After physical 
examination and laboratory testing, the diagnosis was 
coronary artery disease.

In an April 1996 statement, the Veteran's sister stated that 
she remembered the Veteran "having a heart attack at our 
home . . . on the day of December 27, 1960.  He was taken by 
ambulance to the hospital."

The medical evidence of record does not show that the cause 
of the Veteran's death was related to his active military 
service or to a service-connected disability.  The appellant 
claims that the Veteran experienced a heart attack during 
military service.  The events under which the claimed heart 
attack occurred are well-documented in the claims file.  The 
medical evidence of record clearly shows that the Veteran did 
collapse in December 1960 at his brother's funeral and again 
at his home with his sister present.  As a result of these 
collapses, he was subsequently hospitalized in multiple VA 
medical facilities for a lengthy period of time.  However, 
the medical evidence of record also clearly shows that this 
hospitalization was due to a psychiatric disorder, not a 
heart disorder.  None of the contemporary medical records 
include any findings of a heart abnormality, nor did any of 
them provide a diagnosis of a heart disorder.  Indeed, the 
Veteran himself did not complain of any heart symptoms at 
that time, despite discussing in detail his social and 
medical history, including other physical ailments.  
Accordingly, the medical evidence of record shows that the 
incident described by the appellant in the October 2008 
hearing transcript was the result of a psychiatric disorder, 
not a heart disorder.

The Veteran's service treatment records are negative for any 
complaints or diagnoses of a heart disorder.  In addition, 
there is no medical evidence of record that a heart disorder 
was diagnosed until April 1990, approximately 29 years after 
separation from active duty.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Furthermore, there is no medical evidence that relates the 
Veteran's heart disorder to military service.

While the April 1990 private medical report and the April 
1990 VA medical report both stated that the Veteran had a 
myocardial infarction in 1961, these statements were based on 
the Veteran's reported history and are thus not competent 
etiological or diagnostic evidence.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).  Such evidence cannot enjoy the 
presumption of truthfulness, because a medical professional 
is not competent to opine as to matters outside the scope of 
his or her expertise, and a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) ("in order for any testimony to be probative of 
any fact, the witness must be competent to testify as to the 
facts under consideration").  Medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  In this case, the Veteran's report of a 
myocardial infarction in 1961 is not corroborated by the 
medical evidence of record, which does not show any heart 
disorder at that time.

The statements of the appellant, the Veteran, and the 
Veteran's sister are not sufficient to prove that the cause 
of the Veteran's death is related to active military service.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As they are not physicians, the appellant, the 
Veteran, and the Veteran's sister are not competent to make a 
determination that that the cause of the Veteran's death is 
related to active military service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

While a 100 percent disability evaluation was in effect for 
over 9 years prior to the Veteran's death, this evaluation 
was based on the Veteran's service connected degenerative 
disc disease of the lumbar spine.  This disability was purely 
musculoskeletal in nature and there is no medical evidence of 
record that it materially affected vital organs or other 
vital body functions.  As such, the Veteran's degenerative 
disc disease of the lumbar spine may not be assumed to have 
caused debilitation that contributed to the cause of his 
death.  38 C.F.R. § 3.312(c).  Accordingly, there is no 
medical evidence of record linking the cause of the Veteran's 
death to his active military service or to any 
service-connected disability.  As such, service connection 
for the cause of the Veteran's death is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of record relating the cause of the Veteran's death to his 
active military service or to a service-connected disability, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


